Citation Nr: 1145492	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Hartford, Connecticut.  It was previously remanded by the Board in May 2010 and has now been returned to the Board for appellate disposition.  It is noted that the Veteran was rated 100 percent disabled from January 6, 2009 until March 1, 2009 for surgical treatment requiring convalescence, so that period is not at issue herein.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in April 2009.


FINDINGS OF FACT

1.  The Veteran is currently service connected for renal stones due to absorptive hypercalcuria, rated 30 percent disabling; migraine headaches, rated 30 percent disabling; cervical spine degenerative disc disease (DDD) rated 20 percent disabling; right knee medial collateral ligament (MCL) tear status post (s/p) surgery, rated 10 percent disabling; left knee anterior cruciate ligament (ACL) repair s/p surgery, rated 10 percent disabling; tinnitus, rated 10 percent disabling; vitiligo, rated 10 percent disabling; left and right ulnar neuropathy, each of which is rated 10 percent disabling; temporomandibular joint disease (TMJ) s/p surgeries, rated 10 percent disabling; sinusitis, s/p broken nose rated 10 percent disabling; and non-compensable disabilities consisting of bunions on each foot, left ankle strain, allergic rhinitis, residuals of gall bladder surgery, and a ventral wall abdominal hernia.  The Veteran's combined disability rating is 80 percent.  The Veteran's left knee disability was rated 100 percent from January 9, 2009 until March 1, 2009 based on surgical treatment requiring convalescence.  

2.  The Veteran has reported a high school education and occupational experience in the administrative field.

3.  The Veteran was not shown to be unable to engage is substantially gainful employment solely as a result of her service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in June 2008, prior to the rating decision which is appealed herein, which explained VA's duty to assist her with obtaining evidence in support of her claim.  It also explained what the evidence needed to show in order to establish entitlement to TDIU, and set forth the manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide certain notices to each claimant, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, written lay statements which were submitted by the Veteran, and a transcript of the Veteran's testimony at the April 2009 DRO hearing.  The record also contains the reports of VA examinations detailing the symptoms of various of her disabilities, as well as an August 2010 VA examination that specifically addressed the question of the Veteran's employability.  The August 2010 examination, read in conjunction with other VA examinations that addressed specific items of the Veteran's disabilities, was sufficient to enable the Board to make an informed decision on this claim.

For the reasons set forth above, the Board concludes that VA satisfied its obligations pursuant to the VCAA.

Prior Remand

This case was remanded by the Board in May 2010.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

In this case, the May 2010 remand instructed that the Veteran be contacted to determine whether she was in receipt of disability benefits from any source, and to provide her with a VA examination to address her functional limitations and their effect on her employability.  The Veteran was sent a letter in November 2010 asking her whether she received disability benefits; the Veteran responded that she did not receive any disability benefits.  The Veteran was also afforded a new VA examination in August 2010.  The examiner who prepared the August 2010 report of examination set forth the symptoms and functional impairments that were reported by the Veteran as well as assessed their combined effect on her ability to be gainfully employed.  

For these reasons, the Board finds that the instructions which were set forth in the May 2010 remand were substantially complied with.

TDIU

The Veteran contends that she is unable to work due to her various service connected disabilities, which consist of renal stones due to absorptive hypercalcuria, rated 30 percent disabling; migraine headaches, rated 30 percent disabling; cervical spine degenerative disc disease (DDD) rated 20 percent disabling; right knee medial collateral ligament (MCL) tear status post (s/p) surgery, rated 10 percent disabling; left knee anterior cruciate ligament (ACL) repair s/p surgery, rated 10 percent disabling; tinnitus, rated 10 percent disabling; vitiligo, rated 10 percent disabling; left and right ulnar neuropathy, each of which is rated 10 percent disabling; temporomandibular joint disease (TMJ) s/p surgeries, rated 10 percent disabling; sinusitis, s/p broken nose rated 10 percent disabling; and non-compensable disabilities consisting of bunions on each foot, left ankle strain, allergic rhinitis, residuals of gall bladder surgery, and a ventral wall abdominal hernia.  The Veteran's combined disability rating is 80 percent.  The Veteran's left knee disability was rated 100 percent from January 9, 2009 until March 1, 2009 based on surgical treatment requiring convalescence so she had a 100 percent rating for that period.  She also has a chronic pain syndrome for which she is not service connected.  She has reported a high school education.  She has occupational experience in the personnel field.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).  Multiple disabilities affecting a single body system, such as multiple orthopedic disabilities, will be considered as one disability for the purpose of meeting these criteria.  Id. For this reason, the Veteran meets the schedular criteria for TDIU.

The Board notes that entitlement to a TDIU rating is not automatic whenever the schedular criteria for such a rating are met.  Rather, the evidence must show that the Veteran in unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  38 C.F.R. § 4.16(a).  The Board likewise acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Furthermore, "[m]arginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

The Veteran was actually employed at the time that she filed this claim.  She worked in the personnel field, but her job required more physical activity than had her personnel work while she was in the military.  She stopped working in June 2008.  According to the Veteran, this was due to her multiple medical problems.  The Veteran does not receive disability benefits from the Social Security Administration (SSA) or from her former employer.

In February 2007 the Veteran was seen for pain management.  At that time, the Veteran reported pain due to her kidney stones, and in her neck and wrists.  She reported that her neck pain was 5 out of 10 in severity at that time, was 10 out of 10 at its worst, and was 3 out of 10 at its best.  She reported that, on average, her neck pain was 7 1/2 out of 10 in severity.  She reported that it was a throbbing, sharp, jabbing pain that radiated to her arms.  Using her arms or reaching above her head made the pain worse.  It was relieved by distraction and relaxation, heat, and medications. 

The Veteran reported that the pain in her right wrist was 6 out of 10 in severity and there was no pain in her left wrist.  She reported that, it its worst, the pain was 10 out of 10 in severity.  At its best, there was no wrist pain.  She reported that, on average, her wrist pain was 6 out of 10 in severity.  She reported that her wrist pain was stabbing and sharp and that her wrists swelled.  She reported that the pain was constant, was made worse by movement and reaching, and was relieved by rest.

The Veteran reported that the pain from her kidney stones was 7 out of 10 in severity.  At its worst it was 10 out of 10.  The best it got was 3 out of 10.  On average, it was 6 out of 10 in severity.  She described the pain as a stabbing, sharp pain that was constant, was made worse by touching her lower back, and it could not be relieved by anything.

The Veteran reported that she experienced nausea, weakness, numbness in her arms, and emotional trouble as a result of her pain.  She reported that due to her pain she awakens at night, has difficulty reaching, has weakness and numbness in her arms and hands, reduces her activity level, restricts her occupational activities, becomes withdrawn, has difficulty concentrating, has decreased appetite, and wants to be left alone.  Her pain goal was to sleep comfortably, be comfortable with movement, and to be able to use her arms with decreased pain or numbness and when reaching above her head.

The Veteran was afforded a VA general medical examination in May 2007.  

With regard to her TMJ, the Veteran reported jaw pain when the weather changes and when she has a headache.  She gets a feeling like her jaw is going to lock but she is able to prevent it by placing her fingers on her jaw; her jaw had not actually locked since 1997.  She currently used no medication for her TMJ and she did not use a mouth guard.

With regard to her right knee, the Veteran reported having daily pain, weakness, stiffness, and swelling.  There was no heat and redness, frequent instability or giving way, or locking.  The Veteran reported increased fatigability and lack of endurance.  She treated her knee pain with acetaminophen and she used a knee brace especially with walking and walking on uneven surfaces.  She reports that she often feels like her knee will give out.  The Veteran reported that it was hard to climb stairs and to run and that she had difficulty with some chores that required walking on uneven surfaces or carrying loads up stairs.  The Veteran reported similar symptoms with respect to her left knee.

With regard to her kidney stones, the Veteran reported that she had two urinary tract infections since 2006 and that they did not require hospitalization and she had no further episodes of polynephritis.  She reported that she gets renal colic every 2 weeks which she treats by increasing her fluid intake and eating lemons.  She reported that flare ups lasted 4 to 5 days.  She reported that she had constant residual tenderness and this affects her ability to lift and bothers her if anyone touches her lower back.  There was no reported lethargy, weakness, anorexia, or weight loss or gain.  There was nocturia two to three times per night but no daytime frequency, hesitancy, decreased stream, dysuria, or incontinence.  She was treated with medication and a low calcium diet.

With regard to her wrists, the Veteran reported intermittent wrist pain, worse in her right wrist.  She reported that the pain radiated to her elbows and into her thumbs and fingers.  She also gets numbness in her arms and fingers.  Her wrists feel weak and she feels that they give out if she puts pressure on them.  Her symptoms are worse when she types a lot.  There was no reported stiffness, swelling, heat, redness, locking, fatigability, or lack of endurance.  She reported light discomfort 4 times per week with flare ups every 3 weeks or so with no particular triggers.  During flare ups, she needs to use wrist braces and she takes pain medicine as needed.  She reported that her flare ups can last weeks.  During flare ups, she tries to use her wrists less.  She reported that it was hard to put weight on her wrists such as by doing pushups of pulling things.   

With respect to her neck, the Veteran reported that she had daily neck pain with intermittent radiation of numbness and pain into her right arm.  She reported neck stiffness and weakness.  She treated her neck pain with acetaminophen as needed.  She reported pain when she has to raise her arms to wash or blow dry her hair, but she is able to perform these tasks.  She reported that it was hard to drive long distances.

The Veteran did not report any symptoms related to her gall bladder.

With respect to her nose, the Veteran reported one episode of sinusitis and recurrent seasonal allergic rhinitis.  She gets itchy eyes, a runny nose, and sneezing which she treats with Claritin D.  She did not report any interference with breathing through her nose, purulent discharge, or dyspnea.  She did not report any periods of incapacitation.

With respect to her hernia, the Veteran reported that she had an egg sized protrusion under the scar area from her gall bladder surgery that is noticeable when she stands or if she increases her abdominal pressure.  There is no pain in the area and she does not use a truss or belt.  It is reducible, and not irremediable or inoperable.

With respect to her vitiligo, the Veteran reported that she is very self-conscious about how her face looks due to the discolorations.  She used a daily moisturizer and sunscreen.

With respect to her bilateral bunions, the Veteran reported that they hurt to the touch and when she stands or walks.  There was no reported weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  There were no reported symptoms at rest.  She did not receive any treatment for this disability.  The Veteran reported that she could stand without pain for 15 to 30 minutes and could do light walking in sneakers for about an hour.

With respect to the Veteran's left ankle, she reported intermittent ankle pain that was worse with standing long periods and it swelled.  There was no reported weakness, stiffness, heat or redness, instability, giving way, locking, fatigability, or lack of endurance.  She used a brace if she was to walk long distances or on an uneven surface.  She treated this disability with acetaminophen as needed.  This did not affect the Veteran's usual occupation or daily activities.

With respect to her migraine headaches, the Veteran reported that she got headaches 4 to 5 times per week with no aura or triggers.  They last 1 to 6 hours and during that time lights and sounds bother her and she has to stay in a dark room.  She treats her headaches with acetaminophen as needed.  She reported that her headaches were worse with weather changes.  She did not report any nausea or vomiting.

The Veteran did not report losing any time from work in the past 12 months.

Upon examination the Veteran's posture and gait were normal with no ambulatory aids.  Her skin did have multiple areas of hypopigmentation.  There were no nasal polyps, purulent discharge, or crusting of the nose.  The Veteran had an egg sized ventral hernia with Valsalva maneuver on the right upper abdomen near her gall bladder scar, which was non-tender.

Upon examination of the Veteran's joints, the Veteran had a normal gait and no functional limitations on standing and walking.  There were no callosities, breakdown, or abnormal shoe wear patterns that would indicate abnormal weight bearing.  With range of motion of the knees there was objective evidence of painful motion, with no edema, effusion, or guarding of movement.  There was tenderness to palpation of the bilateral knees.  The Veteran had 110 degrees of flexion on the left with pain beginning at 90 degrees, and 110 degrees of flexion on the right with pain beginning at 45 degrees.  The Veteran had normal extension, with some pain in the right knee at full extension.  The Veteran's joints were noted to be painful on motion but the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran's knees were stable with respect to the lateral collateral ligaments and the anterior and posterior cruciate ligaments.  With regard to the medial and lateral meniscus, McMurray's test was positive on the right side.

With respect to the left ankle, there was objective evidence of painful motion and tenderness to palpation with no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  The joint was painful on motion.  Dorsiflexion was from minus 45 to 0 degrees, plantar flexion showed pain at 45 degrees.  There were no additional limitations after repetitive use.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.

With respect to the Veteran's wrists, there was objective evidence of painful motion with pain to palpation of the right wrist only and no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  Wrist dorsiflexion was normal with pain at 70 degrees on the left, on the right there was pain from 30 to 60 degrees with pain and numbness in an ulnar distribution.  There was pain at 80 degrees of palmar flexion on the left and right.  The joints were painful on motion, but were not additionally limited after repetitive use.  There were no sensory or motor deficits noted in the hands.

With respect to the Veteran's neck, she had a normal spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion.  Range of motion of the cervical spine was pain at 20-30 degrees of forward flexion, normal extension, pain at 20-30 degrees of right and left lateral flexion, and pain at 60-80 degrees of right and left lateral rotation.  The cervical spine was painful on motion but range of motion was not additionally limited after repetitive use.  There was objective evidence of painful motion with tenderness over the cervical spine into the bilateral trapezius muscles with no spasm or weakness.  There were no postural abnormalities, fixed deformities, or abnormality of cervical spine musculature.  There were no sensory or motor deficits, upper extremity deep tendon reflexes were 2+ bilaterally, and there were no incapacitating episodes.  An MRI of the cervical spine showed degenerative changes at C5-6 indenting the thecal sac but not compressing the spinal cord.  There was moderately severe bilateral foraminal narrowing seen at this level.

With respect to the Veteran's feet, there was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  The Veteran had a normal gait.  There were no indications of abnormal weight bearing.  There were no skin or vascular changes.  There were no hammertoes, high arch, claw foot, or other deformity.  There was an approximately 15% angulation of both great toes with partial overlap over the second digit bilaterally and there was tenderness to palpation over the medial aspect of the first metatarsophalangeal joints.  

At a VA audiological evaluation in May 2007, the Veteran described bilateral tinnitus as "constant" but she at no time indicated that her tinnitus interfered with her employment or daily activities.

A June 2007 MRI of the right knee showed a partial tear of the anterior horn of the lateral meniscus, post-surgical changes in the patella, moderate joint effusion, and chrondromalacia of the patella.  

The Veteran submitted two lay statements from coworkers dated in May 2008 who wrote that they observed that the Veteran seemed to be in a lot of pain at times at work. 

In a letter dated in November 2008 the Veteran wrote that she was unable to work because she had so many service connected disabilities.  When she went back to work after her retirement from the service, her symptoms got worse.  She had increased pain from her kidney stones and her migraines became "intolerable."  She was scheduled for surgery for her TMJ.  Standing in front of the copying machines for hours hurt her neck.  She had problems with her knees due to walking, climbing stairs in the building, lifting boxes of copier paper, and standing in front of the copier.  She had not expected the job to involve so much physical work, because a "normal administration person" works at a desk all day.  The Veteran reported that her job aggravated her disabilities so much that she was in constant pain.  She reported that her kidney pain made it difficult to work, although she had been told that some of this pain was due to non-service connected back problems.  She reported that while she goes on camping trips with the Boy Scouts she does not do strenuous activities such as rock climbing or hiking.

At her April 2009 hearing before a DRO at the RO, the Veteran testified that when she was hired after service she did not know her job would involve so much physical activity.  She had to carry boxes of copier paper up stairs and stand for long periods in front of the copier.  At times she had to stand in front of the copier for 6 or more hours which was hard on her neck and knees.  She had to rearrange records which required putting her hands over her head which hurt her neck.  She found her job very stressful and reported that the stress of working made her kidneys hurt.  She quit that job due to her medical problems.  She was awaiting surgery for her TMJ and recently had an anterior cruciate ligament surgery on her left knee in January 2009 for which she was still in recovery.  Her sinus infections got worse.  She reported that she was unable to look for work because she had too many doctor appointments.  She claimed that she was unable to do office work because the fluorescent lighting aggravated her migraines.  Typing aggravates her neck.  While she goes on camping trips with the Boy Scouts she does not do the physical activities, she just watches the boys. 

VA treatment records show treatment for the Veteran's knees.  The Veteran had increased trouble with her left knee after a dog ran into the back of her left leg.  She was treated with surgery in January 2009 and physical therapy for that.  During her recovery period, she had greater reduction in the range of motion of her left knee.  She was granted a temporary 100 percent rating as a result of this surgery until March 1, 2009.  A note dated in June 2009 indicates that the Veteran had only mild left knee pain when walking.  

VA treatment records also show complaints of recurrent migraine headaches, with some side effects of fatigue from the medication that the Veteran was prescribed for her headaches.  She reported that she got migraine headaches on a daily basis which were made worse by light and noise.

The Veteran was also treated for allergic rhinitis and her sinuses.

In June 2009 the Veteran was reexamined with respect to her sinuses.  She had 4 sinus infections since the previous November with bilateral maxillary pain and nasal congestion.  She was treated with antibiotics, nasal steroids, and nasal saline.  Surgery had been recommended which the Veteran was considering.  The Veteran reported that she was unable to breathe through her nose.  There was purulent discharge but no speech impairment.  She did not have any incapacitating sinus infections within the last year but had 4 non-incapacitating sinus infections requirement medical treatment and antibiotics.  The examiner noted that the Veteran did not work due to her multiple medical problems and wrote that the Veteran was incapacitated during her sinus infections requiring antibiotics.  The examiner noted that as a result of the Veteran's sinus infections she had severe functional limitations with flare ups, and her baseline was moderate to severe.

The Veteran was also reexamined with respect to her headaches in June 2009.  At that time she reported daily migraine headaches which she described as bilateral fronto-temporal pressure like pain, at times associated with sensitivity to light and sound.  She reported that no treatment has alleviated her headaches, which are lasting several days and are accompanied by worsening nausea.  Flare ups occurred daily.  The Veteran could not identify any trigger for her headaches.  They were aggravated by light and alleviated by staying in a dark room.  The Veteran was assessed as having a prostrating migraine headache once every few months that included pain, weakness, and fatigue.  The examiner assessed the Veteran's functional limitations as severe since her headaches were refractory to multiple medications.  

The Veteran was hospitalized from September 9, 2009 to September 24, 2009 for an extensive evaluation for renal colic and associated flank pain (preserved kidney function was consistently noted).  While an abdominal CT scan showed non-obstructing stones in the upper and inferior poles of the right kidney, these were assessed as not responsible for her pain.  No etiology of the pain was found.  From October 20, 2009 to October 26, 2009 the Veteran was hospitalized for intractable pain due to nephrolithiasis, but the flank pain was deemed to be out of proportion to the size and location of the previously identified kidney stones.  In November 2009 the Veteran was hospitalized for 2 days for a right uteroscopy, laser lithotripsy, and right uretal stent placement with an uncomplicated post-operative course and recommendations to avoid heavy lifting.  Removal of the stent was done as an outpatient, at that time the Veteran was stone free with preserved kidney function and no activity restrictions.

The Veteran was reexamined with respect to her employability in August 2010.  At that time the Veteran reported that while she was on active duty she worked personnel and did administrative work.  From 2004-2007 she was overseeing and had another person working with her to lessen her workload.  She was still doing full time administrative work but not as much as she used to do.  During service she was able to continue full time and was allowed to take frequent breaks.  She was discharged in April 2007 and finally found a job in February 2008.  This job was also in personnel.  The Veteran reported that she was a manager but would still have to do stocking, lifting and carrying boxes.  She reported that she took many days off due to her medical problems and that during this time her migraines got worse, her kidneys flared, her neck hurt from standing over the copying machine, and her wrists hurt from a lot of computer work.  She left that job in June 2008 and has been living on her VA disability money.  She is not on Social Security disability or worker's compensation.  

Since leaving her job, the Veteran reinjured her left knee.  She reported that she was involved with the Boy Scouts but does not do any physical work.  She went to Six Flags but drove around in a cart.  She instructs and runs the rifle range.  She goes to an annual weekly summer camp and to weekly meetings.  She reports that this involves 1-2 hours a week in general.  She reported that over the summer she went on vacation to Florida and generally sat around the pool and did her exercises.

On a typical day, the Veteran tries to exercise, and she is independent with all of her activities of daily living.  She reported that she uses a lot of disposable plates and cutlery so she does not have to do much clean up and that she and her husband eat out a lot.  She is able to drive a short distance.  She reported that she did not clean and that her husband does the laundry.  She lives in a house with stairs and sleeps on the second floor.  

The Veteran reported that because of her service connected disabilities she left work.  She reported that stress causes her kidneys to flare up.  This caused a lot of pain and she misses work.  She says her migraines have got progressively worse, her neck hurt from leaning over the copy machine, and her knees hurt from going up and down stairs and from lifting and carrying.  She has not looked for work because of her medical problems.

Upon examination, the Veteran was in no acute distress.  She had bilateral crepitus of the knees with full range of motion of the knees and ankles.  She complained of a headache.  Motor, sensory, and coordination were intact.  Her reflexes were 1+ bilaterally, her gait was normal, and Romberg was negative.  The Veteran reported that her pain was 5 out of 10 today, worst was 10+, usual was 5 out of 10, she would like to be 5 mostly or better.  Functional pain was 7-8 out of 10.

The examiner noted that the Veteran reported that her kidney stones, migraines, bilateral knees, neck, and wrists impact on her ability to work.  She reported that her need for physical therapy, frequent medical appointments, and hospitalizations in the fall 2009 for kidney stones impact on her ability to engage in gainful employment.  She reported that employers do not want so much time taken off from work.  She also reported that the physical requirements of her job and stress from work impacted on her ability to maintain gainful employment.

The examiner noted that the Veteran was not housebound and did not require aid and attendance.  She has outside interests that she still participates in, including her involvement with the Boy Scouts.  She is able to travel and go out to movies and dinner.  In the past she was able to secure and maintain gainful employment despite her multiple disabilities.  While her most recent employment did have more physical requirements, she was able to maintain gainful employment in service in the last few years of her active duty at a lighter workload with help.  Given these findings, the Veteran would be an excellent candidate for vocational rehabilitation and would be able to engage in gainful employment of some type.

The Board has considered the Veteran's educational and vocational background in the personnel field and found nothing that would trigger a total disability rating based on unemployability.  There are no circumstances that place this Veteran, rated at 80% disabled, in a different category than other Veterans so rated.  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case out of the norm of such Veteran.  While the Veteran has multiple service connected disabilities that combine to her 80 percent rating, several of which cause various functional limitations, these functional limitations are not so severe as to prevent all gainful employment.  The Veteran was able to work full time during her last years in the military despite having the same disabilities that she now has.  Moreover, while she had difficulty with the job she had after service, this job involved more physical work than what the Veteran had done previously, and the Veteran also found this job particularly stressful which she felt made her disabilities worse.  There is no indication that the Veteran could not do work that involved less physical activity and which she found to be less stressful.  The examiner who performed the August 2010 evaluation of the Veteran reviewed the prior examinations of the Veteran, including the previous examiners' assessments of the severity of the Veteran's disabilities, and based his conclusion on all the facts and circumstances of the Veteran's particular disabilities in combination.   He determined that the Veteran's residual functional capacities made her an excellent candidate for vocational rehabilitation despite the limitations caused by her orthopedic problems, her bilateral ulnar neuropathy, her headaches, and her sinus problems. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the Veteran's service connected disabilities make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In this case, the evidence does not show any unusual or exceptional circumstances.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As the VA examiner noted, the Veteran had the same disabilities in service and yet was able to perform her work, although she had help.  The Veteran had difficulty at her last employment because it involved more than sedentary labor; however, there is no showing that the Veteran lacks the ability to be employed in an occupation that does not involve so many physical and emotional stressors.  In fact, as previously discussed, the VA examiner who performed the August 2010 VA examination specifically noted that the Veteran was an excellent candidate for vocational rehabilitation.  Moreover, it was indicated that she was not precluded from all employment.  This opinion is consistent with the other evidence on file.  The examiner reviewed all the evidence of record in entering the opinion.  While it is recognized that she would miss some time for medical appointments, it is not shown that this would be so significant as to render her unable to sustain employment.


ORDER

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


